Citation Nr: 0617936	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for left shoulder 
dislocation, postoperative, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Paul Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 until December 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

The Board notes that the veteran has not submitted a 
substantive appeal (VA form 9) following an April 2004 
Statement of the Case as to a claim for an increased initial 
evaluation for degenerative joint disease of the left 
shoulder.  Therefore, the appeal regarding this issue has not 
been perfected and is not before the Board.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's left 
shoulder disability is manifested by complaints of pain 
during range of motion with partial dislocation recurrent 
once a month; objectively, the evidence shows abduction to 
110 degrees from the side. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the veteran's left shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5202 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of January 2004 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was requested to submit any 
relevant evidence in his possession to VA.  The March 2006 
letter also informed the veteran as to the law pertaining to 
disability rating and effective date as the Court required in 
Dingess/Hartman.  The March 2006 letter provided the veteran 
with examples of the evidence he could submit that may affect 
his disability rating and effective date.

The above notice letters did not set forth the relevant 
diagnostic code (DC) for the disability at issue.  However, 
this is found to be harmless error.  Indeed, the May 2003 
Statement of the Case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under that and alternative diagnostic 
codes.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and the medical evidence, and concludes that there has been 
no identification of further available evidence not already 
of record.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate his claim has been obtained.  

Legal criteria

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2005).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The veteran is claiming entitlement to an increased 
evaluation for his service-connected left shoulder 
disability, which is rated at 20 percent pursuant to 
Diagnostic Code 5202.  The veteran filed a claim for an 
increased evaluation, which was received by VA on October 5, 
2001.  As such, the rating period on appeal is from October 
5, 2000, one year prior to the date of receipt of the 
reopened increased rating claim.  See 38 C.F.R. § 3.400(o)(2) 
(2005).

The rating criteria for the shoulder are found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203 (2005).  Diagnostic 
Code 5200 is not applicable in the present case because there 
is no medical evidence that the veteran has ankylosis of the 
left shoulder joint.  Likewise, Diagnostic Code 5203 is not 
applicable because it does not provide a rating higher than 
the veteran's current 20 percent evaluation.  The only 
applicable diagnostic codes, therefore, are 5201 and 5202.  
Diagnostic Codes 5201 and 5202 distinguish between the major 
(dominant) extremity and the minor (non-dominant) extremity.  
See 38 C.F.R. § 4.69 (2005).  The evidence of record shows 
that the veteran is right handed.  Therefore, the criteria 
referencing the minor extremity are for consideration here.

The veteran's left shoulder disability is currently rated at 
20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  
This rating contemplates impairment of humerus (minor) with 
infrequent episodes of recurrent dislocation at the 
scapulohumeral joint and guarding of movement only at 
shoulder level or frequent episodes of recurrent dislocation 
of the scapulohumeral joint (minor) with guarding of all arm 
movements or malunion of the humerus with marked or moderate 
deformity.  Id.  Additionally, under Diagnostic Code 5202, 
fibrous union of the humerus warrants a 40 percent evaluation 
for the minor arm, and a nonunion of the humerus (false flail 
joint) warrants a 50 percent evaluation for the minor arm.  
Loss of the head of the humerus (flail shoulder) warrants a 
maximum 70 percent evaluation for the minor arm.  Id.

After considering the evidence, the Board finds that the 
veteran is not entitled to a rating higher than 20 percent 
for his left shoulder disability under Diagnostic Code 5202.  
At the February 2002 VA examination, the veteran reported 
that he has severe pain with partial dislocation of the left 
shoulder, which occurs about once per month.  The examiner 
stated that the veteran had repeated partial dislocations of 
the left shoulder.  The veteran indicated that as he gets 
recurrent left shoulder dislocation, and numbness of the left 
fourth and fifth fingers.  In addition, October 2001 X-rays 
of the left shoulder showed degenerative arthritic changes 
about the left shoulder with marginal spurring.  September 
2005 X-rays showed loose bodies projecting over the inferior 
aspect of the left glenouhumeral joint, unchanged in 
appearance since April 2003.  There was no evidence of 
glenohumeral joint dislocation.  The x-ray report further 
showed minimal hypertrophic degenerative changes of the left 
acromioclavicular joint.  A magnetic resonance imaging (MRI) 
report from April 2003 suggested a Bankart lesion, 
hypertrophic bone inferior to the glenoid cavity, and rotator 
cuff tendinopathy with reduction of the sub-coracoacromial.  
A possible tear could not be ruled out.  The MRI report also 
showed that the inferior glenoid labrum is detached.

Throughout the rating period on appeal, neither VA 
examination nor the radiological reports discussed above have 
disclosed fibrous union, nonunion, or loss of the humeral 
head, and therefore, a higher rating under Diagnostic Code 
5202 is not warranted.  

The Board has considered other potentially applicable 
Diagnostic Codes.
As previously noted, Diagnostic Codes 5200 and 5203 do not 
apply here.  Besides Diagnostic Code 5202, the only alternate 
diagnostic code providing for a possible rating in excess of 
20 percent for a non-dominate extremity is limitation of 
motion of the shoulder and arm under Diagnostic Code 5201.  
Diagnostic Code 5201 provides a maximum 30 percent rating for 
the minor arm when motion is limited to 25 degrees or less 
from the side.  Standard motion of the shoulder is from 0 to 
180 degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2005).

The evidence shows that on VA examination in February 2002, 
the veteran had an anterior flexion of the left shoulder of 
170 degrees, abduction of 110 degrees, and external rotation 
of 70 degrees.  While there was no showing of pain on motion, 
an outpatient treatment record dated in April 2003 revealed 
complaints of left shoulder pain.  Also, the left shoulder 
was tender to palpation at that time.  The veteran's left 
shoulder had 160 degrees of forward flexion and 160 degrees 
of abduction.  An August 2003 outpatient treatment record 
showed the veteran had active range of motion within full 
limits with 90 degrees of abduction and approximately 100 
degrees of forward flexion.  The veteran reported pain with 
external rotation, internal rotation, and abduction.  He 
described the pain as a 7-8 out of 10 (with 10 being 
horrible).  Additionally, a VA treatment report in November 
2004 showed that the veteran complained of left shoulder pain 
with popping and clicking with range of motion of the 
shoulder.  On range of motion testing, the examiner reported 
that the veteran had a forward flexion of 170 degrees, 
external rotation to 30 degrees, and internal rotation to 
T10.  A September 2005 outpatient treatment record found the 
veteran to achieve forward elevation (flexion) to 130 
degrees, external rotation to 30 degrees, and internal 
rotation to the L5 level.     

Based on the foregoing, the Board finds that the range of 
motion findings detailed previously are appropriately 
reflected in the presently assigned 20 percent evaluation.  
In reaching its conclusion, the Board has appropriately 
considered additional functional loss due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  
In this regard, the Board acknowledges the veteran's 
complaints of left shoulder pain noted in outpatient 
treatment records dated in October 2001, in March 2003, in 
April 2003, in August 2003, in November 2004, and in 
September 2005.  The Board further acknowledges complaints of 
severe pain with partial dislocation upon VA examination in 
February 2002.  While pain is reflected, there is no showing 
of additional functional limitation such as to make the 
veteran's disability picture more comparable to the next-
higher rating.  

The Board acknowledges a positive cross-arm test indicated in 
an August 2003 orthopedic outpatient follow-up note.  
Further, the Board also acknowledges a positive impingement 
sign and tenderness of the AC joint noted on a November 2004 
outpatient treatment record.  The Board further acknowledges 
the veteran's November 2004 and November 2005 statements in 
VA treatment reports that he experiences pain while lying on 
his left shoulder, especially at night.  He stated that pain 
awakes him from his sleep.  He also reports numbness and 
tingling in the fourth and fifth fingers of his left hand.  
The Board does acknowledge such symptoms, which he stated has 
not improved over the last several months.  Nevertheless, the 
test for a higher rating under DeLuca is not pain in and of 
itself, but the additional functional limitation that such 
pain causes.  Here, the objective evidence does not reveal 
findings of additional limited function such as to warrant a 
higher rating.  Indeed, the objective evidence as noted in a 
January 2002 orthopedic consultation report shows the veteran 
scored a 5/5 on strength testing of the upper extremities.  
The Hoffman's sign was negative and the apprehension sign was 
equivocal.  A November 2004 VA outpatient treatment record 
indicated no weakness of the veteran's rotator cuff.  
Furthermore, the VA treatment reports and examinations are 
negative for additional functional loss due to incoordination 
and fatigability.  In light of the above, the Board finds 
that the veteran's pain has already been fully contemplated 
in the presently assigned 20 percent rating.

Additionally, it is noted that the veteran's left shoulder 
disability involves a scar.  Therefore, the Board has 
considered whether the veteran is entitled to a separate 
rating for a scar.

Scars, as a type of a skin disability, are addressed under 38 
C.F.R. § 4.118, Diagnostic Code 7804.  Throughout the 
entirety of the appeal, under Diagnostic Code 7804, evidence 
of a superficial and painful scar is required in order to 
achieve a compensable rating.  Here the evidence does not 
establish that such criteria have been met.  Upon VA 
examination in February 2002, a surgical scar was noted on 
the veteran's left shoulder.  The VA examiner described the 
scar as being vertical, just medial to the shoulder, and 
measuring 12 centimeters.  At this VA examination and in an 
August 2003 outpatient treatment record, the examiners 
described the scar as well-healed.  Moreover, the veteran has 
not raised any complaints regarding the scar.  In view of the 
foregoing, the Board finds that a separate compensable 
evaluation for a left-shoulder scar is not appropriate here.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

In conclusion, while the evidence of record does reveal a 
painful left shoulder disability, the veteran's overall 
disability picture is not shown to be commensurate to the 
next-higher 40 percent rating under Diagnostic Code 5202, 
even when considering additional functional limitation due to 
factors such as pain and weakness.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
left shoulder disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2005) is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for left 
shoulder dislocation, postoperative, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


